I
am very pleased, Mr. President, on behalf of the
delegation of the Niger, to express our warmest
congratulations on your election to the presidency of
the sixtieth session of the General Assembly. In
electing you, we recognize your outstanding qualities
as a diplomat and as an active player on the ground -
qualities that augur well for the success of the present
session. Rest assured, Sir, that you will have the full
support of my delegation. We wish you every success
in accomplishing your task.
To your predecessor, His Excellency Mr. Jean
Ping, I wish to express our appreciation and our
gratitude for the wisdom, skill and insight with which
he guided the work of our previous session and
prepared for the High-level Plenary Meeting.
To Secretary-General Kofi Annan, I wish to pay a
well-deserved tribute for the decisive role he has
played at the head of our Organization. We pledge our
unswerving support for his efforts to reform the United
Nations system and adapt it to the concerns of today.
Need we recall the historic nature of our session?
It is taking place exactly 10 years after the Declaration
and Platform for Action were adopted by the Fourth
World Conference on Women in Beijing and the
Programme of Action was adopted by the World
Summit for Social Development in Copenhagen. The
Secretary-General, in his important report entitled "In
larger freedom: towards development, security and human
rights for all" (A/59/2005), made a comprehensive
diagnosis of the multiform and interdependent threats
and challenges facing the world and, at the same time,
made interesting recommendations to deal with them.
Equally historic is the outcome document (resolution
60/1) of the High-level Plenary Meeting, which we just
adopted. It is a source of great hope in our arduous
efforts to achieve the Millennium Development Goals.
Among those threats and challenges, to which I shall
refer again presently, are terrorism, the inequalities of
the international economic and trade system, and
violations of human rights.
Terrorism continues to rage throughout the world,
seriously threatening international peace and security.
The recent attacks in London and Sharm el-Sheikh
attest eloquently to that fact. The fight against this
scourge must therefore be strengthened and carried out
over the long term, but within the framework of
international law. In that regard, we believe it is crucial
to accelerate the process of elaborating an international
convention to fight terrorism. Such a convention
should define the concept clearly to avoid ambiguity.
Moreover, the fight against terrorism cannot be
effective and fruitful without appropriate international
cooperation. It is because of such cooperation - which
has enabled us to strengthen the capacities of our defence
and security forces - that my country has recently had
considerable success in combating this phenomenon.
Peace and security also require the adoption of
effective measures against the proliferation of weapons
in general. Here, I welcome the initiative of the
Economic Community of West African States - which
the Niger currently chairs - aimed at establishing a
legally binding instrument: its moratorium on the
manufacture, import and export of weapons. That
approach has led us to regret the failure at the most
recent review conference of the Treaty on the Non-
Proliferation of Nuclear Weapons.
Today, international peace and security are being
sorely tested by a steadily rising number of conflicts,
some of which seem to be endless quagmires because
of their persistence and recurrence. In West Africa,
although some hotbeds of tension are in the process of
being defused - such as in Sierra Leone, Liberia and
Guinea-Bissau - the subregion is still not completely
20

free of insecurity and instability. We hope for positive
developments in Cote d'Ivoire that will permit a swift
return to normalcy in that country, formerly a harbour
of peace and prosperity.
In Western Sahara, the Niger reaffirms its support
for the Secretary-General's efforts to bring about a just
and lasting settlement of the conflict in accordance
with the relevant United Nations resolutions.
In Burundi, we welcome the positive outcome of
the peace process culminating in the legislative and
presidential elections.
Peace must not only be re-established and
maintained; it must also be consolidated. In that regard,
the Secretary-General's proposal concerning the
creation of a Peacebuilding Commission is of capital
importance, in that it will enable many countries
emerging from conflict to break the vicious circle of
violence and devastation.
Concerning the Middle East, my country wishes
to reaffirm once again that settlement of the Israeli-
Palestinian conflict necessarily depends upon the
realization of the rights of the Palestinian people,
including the creation of an independent, sovereign and
viable State. In that regard, Israel's withdrawal from
the Gaza Strip is a positive step that, we hope, will
permit the resumption of negotiations within the
framework of the road map.
With regard to Jammu and Kashmir, we remain
convinced that the relevant United Nations resolutions
must be implemented to enable the Kashmiri people to
exercise their right to self-determination. That should
further reduce the tensions between India and Pakistan.
The Niger, a member of the contact group of the
Organization of the Islamic Conference on that issue,
encourages the two parties to move forward in their
talks aimed at a definitive settlement of this problem.
This year, as we assess the progress made in
honouring the commitments made at the Millennium
Summit, the outcome document of the High-level
Plenary Meeting, which we just adopted, once again
emphasizes the interdependence of States and
highlights the need for increased solidarity. To that
end, solidarity and international cooperation must,
more than ever before, go beyond professions of faith
if they are to be more effective. In any event, solidarity
must no longer be infinitely variable, as is
unfortunately the case today.
The Niger, recently the victim of an acute food
crisis, would like international solidarity to be
rethought so that we can invest in the future by
implementing lasting solutions that will ensure
permanent food security for our people. Without a
rethought solidarity, many African countries, including
mine, may unfortunately never be able to achieve the
Millennium Development Goals by 2015. That would
require an increase in official development assistance,
from both a qualitative and a quantitative perspective.
In that regard, we welcome the decision of those
developed countries that have elaborated a timetable
enabling them to achieve the set objective of 0.7 per
cent of their gross domestic product by 2015. A
rethought solidarity would also require the
establishment of innovative financing sources that
would not place an excessive burden on developing
countries.
We welcome the recent decisions taken by
partners, particularly the Group of Eight and the
European Union. We urge the international community
and the United Nations to further strengthen their
cooperation with the New Partnership for Africaâ€™s
Development and with new initiatives for Africa,
including the Blair Commission's International
Finance, Facility, President Bush's Millennium
Challenge Account and the Chirac-Lula initiative.
With regard to international trade, we hope that
the multilateral negotiations under way will lead to
mutually advantageous results by 2006, as planned.
However, in the interest of mutual and shared
development, there must be an end to all agricultural
subsidies on exports. In that regard, the Hong Kong
Ministerial Conference planned for December is a
crucial event for us that, once again, should be
attended with this rethought solidarity in mind,
particularly with regard to the poorest countries.
Concerning institutional reform of the United
Nations, my country wishes to pay tribute to the far-
sightedness of the Secretary-General, Mr. Kofi Annan,
in identifying the stakes of such reform and in making
his interesting and important recommendations.
The Niger is fully committed to the role played
by Africa in the international arena. That collective
commitment has led us to forge a common position on
United Nations reform, which my country
wholeheartedly supports. In fact, our continent, whose
importance is more apparent every day, must pursue
21

with determination and in unity its fight for the
democratization of international relations.
The United Nations is the only world body with
the mandate of addressing issues of security,
development and human rights. To be equal to that
immense and delicate mission, it must be fair,
representative and democratic. It must also base its
actions on multilateralism and consultation,
particularly within the General Assembly.
The long-awaited reform of the Security Council
must be pursued in transparency so that a renewed
United Nations can be more democratic and more
representative of today's world.
The Economic and Social Council, for its part,
must be the forum for coordinating and drafting
strategies so that the excellent opportunities created in
this increasingly globalized world will also be
accessible to the poorest countries.
The establishment of a Peacebuilding
Commission has filled a significant void, because it
constitutes a formerly non-existent link between
security and development.
We welcome the creation of the Human Rights
Council, based on the principles of universality and
non-exclusion. These are the prerequisites for
strengthening and improving our shared House.